             Case 2:15-cr-00164-TLN Document 170 Filed 02/17/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:15-CR-00164-TLN
12                                  Plaintiff,    STIPULATION REGARDING
                                                  EXCLUDABLE TIME PERIODS UNDER
13                           v.                   SPEEDY TRIAL ACT; FINDINGS AND
                                                  ORDER
14 JOSE ALVAREZ,
                                                  DATE: February 18, 2021
15                                  Defendant.    TIME: 9:30 a.m.
                                                  COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION
18         Plaintiff United States of America, by and through its counsel of record, and
19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on February 18, 2021, at
21 9:30 a.m.

22         2.     By this stipulation, defendant now moves to continue the status conference
23 until March 18, 2021, at 9:30 a.m., and to exclude time between February 18, 2021, and

24 March 18, 2021, under Local Code T4. The parties anticipate presenting a plea agreement

25 to the Court at the next court appearance.

26         3.     The parties agree and stipulate, and request that the Court find the
27 following:

28                a)      The defendant initial appeared in this case on August 5, 2015. The

      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:15-cr-00164-TLN Document 170 Filed 02/17/21 Page 2 of 3


1         defendant subsequently absconded and a bench warrant was issued on March 5,

2         2017. The defendant was arrested in the Western District of Washington and later

3         transferred to the Eastern District of California. On November 11, 2019, the

4         defendant made his first appearance in the Eastern District of California since the

5         March 2017 bench warrant was issued.

6                  b)    At the November 11, 2019 hearing, prior counsel John Manning was

7         relieved and new counsel Mark Reichel was appointed.

8                  c)    On February 26, 2020, March 24, 2020, May 20, 2020, July 28, 2020,

9         August 18, 2020, October 20, 2020, December 2, 2020, January 7, 2021, and

10        February 16, 2021, the parties conferred regarding the status of the case. Counsel

11        for the defendant indicated that he needs additional time to meet with the

12        defendant and discuss a proposed plea agreement from the United States. The

13        parties are continuing to investigate the potential for immigration consequences in

14        this case.

15                 d)    Therefore, a further continuance and time exclusion is warranted

16        because counsel for defendant desires additional time to consult with his client,

17        review the discovery, discuss potential resolution options, and otherwise prepare for

18        trial.

19                 e)    Counsel for defendant believes that failure to grant the above-

20        requested continuance would deny him the reasonable time necessary for effective

21        preparation, taking into account the exercise of due diligence.

22                 f)    The government does not object to the continuance.

23                 g)    Based on the above-stated findings, the ends of justice served by

24        continuing the case as requested outweigh the interest of the public and the

25        defendant in a trial within the original date prescribed by the Speedy Trial Act.

26                 h)    For the purpose of computing time under the Speedy Trial Act, 18

27        U.S.C. § 3161, et seq., within which trial must commence, the time period of

28        February 18, 2021 to March 18, 2021, inclusive, is deemed excludable pursuant to

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:15-cr-00164-TLN Document 170 Filed 02/17/21 Page 3 of 3


1         18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

2         continuance granted by the Court at defendant’s request on the basis of the Court’s

3         finding that the ends of justice served by taking such action outweigh the best

4         interest of the public and the defendant in a speedy trial.

5         4.     Nothing in this stipulation and order shall preclude a finding that other

6 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

7 the period within which a trial must commence.

8         IT IS SO STIPULATED.

9

10
     Dated: February 16, 2021                        MCGREGOR W. SCOTT
11                                                   United States Attorney
12
                                                     /s/ JUSTIN L. LEE
13                                                   JUSTIN L. LEE
                                                     Assistant United States Attorney
14

15
     Dated: February 16, 2021                        /s/ MARK REICHEL
16                                                   MARK REICHEL
17                                                   Counsel for Defendant
                                                     Jose Alvarez
18

19

20
                                      FINDINGS AND ORDER
21
          IT IS SO FOUND AND ORDERED this 16th day of February, 2021.
22

23

24

25                                                   Troy L. Nunley
                                                     United States District Judge
26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
